Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 11/27/2020, have been received and entered.
	Claims 1-10 have been cancelled.
	Claims 22-31 have been newly added.
	Claims 11-31 are pending and allowed.

Terminal Disclaimer
	The Terminal Disclaimer, electronically filed 11/27/2020, has been received, entered, and approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Charles W. Gray on 1/11/2021 (via voicemail message).

The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
17. (Amended) The method of claim 16, wherein the step D) includes mixing the dried product with one or more excipients selected from the group consisting of a filler, a disintegrant and a lubricant, then performing the tableting.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants’ arguments are persuasive that the prior art fails to teach to adjust the pH of the solution in which the hydroxypropyl--cyclodextrin is dissolved to a value of 1~2.  Indeed, as hydroxypropyl--cyclodextrin is readily soluble in water there is simply no reason or rationale in the prior art of record to dissolve hydroxypropyl--cyclodextrin in a solution having a pH of 1~2 prior to adding an active agent as required by the instant claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/James D. Anderson/Primary Examiner, Art Unit 1629